 Case 2:19-cv-00429-SVW-MRW Document 73 Filed 05/21/19 Page 1 of 2 Page ID #:772



1    David A. Cohen, Esq. (Admitted pro hac vice)
     Robert J. Basil, Esq. (Admitted pro hac vice)
2
     The Basil Law Group, P.C
3    1270 Broadway, Suite 305
     New York, NY 10001
4    Telephone: 917-512-3066
     davidacohen@rjbasil.com
5
     robertjbasil@rjbasil.com
6
     Alexander Chen, Esq. (SBN 245798)
7    Elliot Landreth, Esq. (SBN 314884)
     InHouse Co. Law Firm
8
     7700 Irvine Center Drive, Suite 800
9    Irvine, CA 92618
     Telephone: 949-250-1555
10   alex@inhouseco.com
     elliot@inhouseco.com
11
     Attorneys for Plaintiffs Noah Bank
12   And Edward Shin, a/k/a Eungsoo Shin

13                                UNITED STATES DISTRICT COURT
                                 CENTRAL DIVISION OF CALIFORNIA
14
     NOAH BANK and EDWARD SHIN, a/k/a                Case No.: 2:19-cv-00429-SVW-MRW
15
     EUNGSOO SHIN,
16                                                   Assigned to: Hon. Stephen V. Wilson
17                 Plaintiffs,                       United States District Judge

18   vs.
                                                     STIPULATION OF VOLUNTARY
19   SUNDAY JOURNAL USA CORPORATION,                 DISMISSAL WITH PREJUDICE
     AND Y&L MEDIA, INC.                             (FRCP 41(a)(1)(A)(ii)
20

21                                                   Courtroom 10A
                   Defendants.
22

23

24

25

26

27

28
 Case 2:19-cv-00429-SVW-MRW Document 73 Filed 05/21/19 Page 2 of 2 Page ID #:773



1
            TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
2
            PLEASE TAK NOTICE that pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiffs Noah
3
     Bank and Edward Shin a/k/a Eungsoo Shin, and Defendants Sunday Journal USA Corporation
4
     and Y&L Media, Inc. (collectively “the Parties”) submit this stipulation of voluntary dismissal
5
     with prejudice.
6
            The Parties stipulate to dismiss all claims in the above-captioned action, in their entirety,
7
     with prejudice. The Parties further stipulate that each Party shall bear its own costs and
8
     attorneys’ fees.
9

10
            SO STIPULATED

11   DATED: May 20, 2019
                                                           David A. Cohen
12                                                         Robert J. Basil
                                                           The Basil Law Group.
13

14                                                         By: /s/ David A. Cohen
                                                                  David A. Cohen
15                                                                Attorneys for Plaintiffs
16
     DATED: May 20, 2019
17                                                         S. Calvin Myung
                                                           Law Offices of S. Calvin Myung
18
                                                           By: /s/ S. Calvin Myung
19
                                                                   S. Calvin Myung
20                                                                Attorneys for Defendants

21                                  Attestation Regarding Signatures
22
            I, David A. Cohen, attest that all signatories listed, and on whose behalf the filing is
23
     submitted, concur in the filing’s content and have authorized the filing.
24

25
     DATED: May 20, 2019
                                                           By: /s/ David A. Cohen
26                                                                David A. Cohen
27

28
